Citation Nr: 1509558	
Decision Date: 03/06/15    Archive Date: 03/17/15

DOCKET NO.  12-30 214	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to an effective date prior to March 24, 2002 for the grant of service connection for coronary artery disease status post coronary artery bypass graft surgery [herein CAD].


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. Hoopengardner, Associate Counsel





INTRODUCTION

The Veteran had active duty service from February 1969 to December 1971.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma, which granted entitlement to service connection for CAD, with an effective date of March 24, 2002.

The Veteran initially requested a Board hearing on his October 2012 VA Form 9 (Appeal to Board of Veterans' Appeals), but withdrew this request in a January 2013 statement.  

Subsequent to the last Statement of the Case issued in August 2012, additional documents were received without a waiver of Agency of Original Jurisdiction review, specifically in a December 2014 submission that is available in the Veterans Benefits Management System (VBMS).  The documents submitted were either duplicative of the evidence already of record or not relevant to the issue on appeal.  Therefore, there is no prejudice for the Board to proceed.

A review of the electronic records maintained in Virtual VA and VBMS was conducted.


FINDINGS OF FACT

1.  The Veteran's earliest claim for entitlement to service connection for a "covered herbicide disease" (relating to ischemic heart disease) was May 28, 1993.  

2.  Despite earlier references to other heart conditions not associated with ischemia, the record confirms that the date ischemic heart disease (to include CAD) arose was on March 24, 2002.  


CONCLUSION OF LAW

The criteria for an effective date prior to March 24, 2002 for the award of entitlement to service connection for CAD have not been met.  38 U.S.C.A. § 5110 (West 2014); 38 C.F.R. §§ 3.400, 3.816 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. VA's Duty to Notify and Assist

The Veteran's claim on appeal arises from the Veteran's disagreement with the effective date following the grant of entitlement to service connection.  Once entitlement to service connection is granted, the claim is substantiated, additional notice is not required, and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  No additional discussion of the duty to notify is therefore required.

The duty to assist includes assisting the Veteran in the procurement of relevant records.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159(c) (2014).  The Veteran's service treatment records were previously of record.  With respect to other records, the Board acknowledges that there may be outstanding VA treatment and vocational rehabilitation records.  For example, some of the VA treatment records of record were noted to not include mental health records (and therefore were not complete), applications for VA vocational rehabilitation are included in the claims file (but any vocational rehabilitation records are not of record) and reference is made to treatment at various times at multiple VA facilities, which may not all have been obtained.       

In a July 2010 letter to the Veteran, the RO informed him that they were conducting a Nehmer review of his claims folder.  A July 2011 VA Form 21-0820 (Report of General Information) noted in a telephone call the Veteran reported having a heart attack in 1984 at the Muskogee VA Medical Center (VAMC) and being transferred to the Little Rock VAMC for further testing.  The Veteran was informed that VA would request records from VAMC Little Rock and follow up on a previous request to VAMC Muskogee (previously requested in May 2011).  The RO subsequently requested VA treatment records from January 1984 to December 2002 from the Little Rock VAMC and re-requested such records from the Muskogee VAMC, but did not receive the requested records.  In August 2011, the Veteran stated he was "submitting the medical evidence requested from the 80's showing my heart problems in support of my claim."  A significant amount of VA treatment records from multiple VA facilities, dating from 1988 to 1998, were submitted and are of record.  A later August 2011 VA Form 21-0820 noted that the Veteran "would like for us to rate the case as it is, and not wait for the VAMCs (Muskogee and Little Rock) to send his records."  The RO subsequently adjudicated his claim in August 2011.  

As noted, while VA treatment and vocational rehabilitation records may be outstanding, the Veteran submitted a significant amount of VA treatment records dating from 1988 to 1998 from multiple VA facilities, which he identified as the evidence "from the 80's showing my heart problems."  He additionally stated that he did not want to wait for records to be obtained from the Muskogee and Little Rock VAMCs.  Included in the records that the Veteran submitted were various objective medical tests and medical records referencing such tests, which will be discussed further below, that the Board finds to be the most probative evidence of record as to the issue of whether the Veteran had ischemic heart disease prior to March 24, 2002 and which the Board concludes did not show that the Veteran had ischemic heart disease prior to March 24, 2002.  Based on the extensive VA treatment records already of record, any potentially outstanding VA treatment or vocational rehabilitation records would likely not provide more probative evidence than the objective medical tests and medical records referencing such tests already of record.  As such, the Board concludes that remand for such records is not necessary.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the Veteran are to be avoided).  In addition, while the Veteran was not notified of the inability to obtain records from the Little Rock and Muskogee VAMCs pursuant to 38 C.F.R. § 3.159(e) (2014), the Veteran specifically requested that his claim be rated without waiting for those records to be received.  

In sum, VA has met all statutory and regulatory notice and duty to assist provisions with respect to the Veteran's claim.
  
II.  Legal Criteria

Generally, for the grant of entitlement to service connection, the effective date shall be the date of claim or the date entitlement arose, whichever is later.  38 U.S.C.A.   § 5110 (West 2014); 38 C.F.R. § 3.400 (2014).  If the award of compensation is due to a liberalizing change in the law or an administrative issue, the effective date of the award shall be fixed in accordance with the facts, but shall not be earlier than the date of the change in the law.  38 U.S.C.A. § 5110(g) (West 2014); 38 C.F.R. §§ 3.114(a), 3.400(p) (2014).  

Ischemic heart disease (including, but not limited to, acute, subacute, and old myocardial infarction; atherosclerotic cardiovascular disease including coronary artery disease (including coronary spasm) and coronary bypass surgery; and stable, unstable and Prinzmetal's angina)) was added to the list of diseases subject to service connection on a presumptive basis due to herbicide exposure effective August 31, 2010.  75 Fed. Reg. 53202-01 (August 31, 2010); 38 C.F.R. § 3.309(e) (2014).  Ischemic heart disease does not include hypertension or peripheral manifestations of arteriosclerosis such as peripheral vascular disease or stroke, or any other condition that does not qualify within the generally accepted medical definition of Ischemic heart disease.  38 C.F.R. § 3.309(e), note 2 (2014). 

VA has promulgated special rules for the effective dates for the award of presumptive service connection based on exposure to herbicides, pursuant to orders of a United States District Court in the class action case of Nehmer v. United States Department of Veterans Affairs.  See 38 C.F.R. § 3.816 (2014).  A Nehmer class member is defined as a Vietnam Veteran who "has a covered herbicide disease."  38 C.F.R. § 3.816(b)(1) (2014).  A "covered herbicide disease" is defined as "a disease for which the Secretary of Veterans Affairs has established a presumption of service connection pursuant to the Agent Orange Act of 1991, Public Law 102-4, other than chloracne, as provided in § 3.309(e)," which therefore includes ischemic heart disease.  38 C.F.R. § 3.816(b)(2) (2014); see 38 C.F.R. § 3.309(e) (2014).

As applicable in this case, if a Nehmer "class member" is entitled to disability compensation for a "covered herbicide disease," if the Veteran had a claim for disability compensation for a "covered herbicide disease" between May 3, 1989 and the effective date of the statute or regulation establishing a presumption of service connection for the covered disease (here August 31, 2010 for ischemic heart disease), the effective date of the award will be the later of the date such claim was received by VA or the date the disability arose.  38 C.F.R. § 3.816(c)(2) (2014); see 75 Fed. Reg. 53202-01 (August 31, 2010) (amending 38 C.F.R. § 3.309 to include ischemic heart disease).    

III.  Analysis 

Initially, the Veteran had Vietnam service and has been granted entitlement to service connection for CAD.  See DD-214 and August 2011 Rating Decision.  As such, he is considered a Nehmer "class member."  Additionally, as will be discussed further below, the Veteran had a claim for disability compensation for a "covered herbicide disease" (relating to ischemic heart disease) between May 3, 1989 and August 31, 2010.  As such, the provisions of 38 C.F.R. § 3.816 (2014) are applicable.  Therefore, the appropriate effective date will be the later date of when the claim for a "covered herbicide disease" (relating to ischemic heart disease) was received or the date the disability arose.  38 C.F.R. § 3.816(c) (2014).

In a July 26, 1993 statement, the Veteran filed a claim for entitlement to service connection for cardiovascular disorders.  An April 1994 rating decision denied entitlement to service connection for a cardiovascular condition.  Prior to July 26, 1993, in a May 28, 1993 statement, the Veteran referenced exposure to Agent Orange and stated that "I have and am now problemed by nerves in my left chest area that I am being treated now at Muskogee VA which may be result [of Agent Orange]."  Resolving reasonable doubt in the Veteran's favor, the Board will construe this statement as an informal claim for benefits for a "covered herbicide disease," specifically relating to ischemic heart disease.  No earlier documents can be construed as a claim for benefits for a "covered herbicide disease," specifically relating to ischemic heart disease.  A March 10, 1993 VA Form 21-526 (Veteran's Application for Compensation or Pension) referenced Agent Orange exposure, but did not list specific conditions.  A March 7, 1993 statement referenced high blood pressure, which is not considered to be ischemic heart disease.  See 38 C.F.R.          § 3.309(e), note 2 (2014) (referencing hypertension as specifically not included in the definition of ischemic heart disease).  Two VA Form 10-7131s (Exchange of Beneficiary Information and Request for Administrative and Adjudicative Action) from June and July 1989 noted an "admission diagnosis" of chest pain.  The mere presence of medical records generally cannot be construed as an informal claim, as there must be some intent from the Veteran to apply for a benefit.  See Criswell v. Nicholson, 20 Vet. App. 501 (2006).  Absent intent to apply for a benefit from the Veteran, these documents cannot be construed as a claim.  As such, the Veteran's earliest claim for a "covered herbicide disease" relating to ischemic heart disease was on May 28, 1993.  The Board parenthetically notes that the November 2014 Appellant's Brief from the Veteran's representative stated that the Veteran "initiated claim for cardiovascular condition on June 9, 1993," which is later than the date (May 28, 1993) that the Board has concluded was the Veteran's earliest claim for a "covered herbicide disease."    

In the August 2011 rating decision on appeal, the RO granted entitlement to the service connection for CAD, with an effective date of March 24, 2002.  The RO stated that March 24, 2002 was "the first finding of ischemic heart disease confirmed by objective testing."  As such, the key question is whether the Veteran's disability arose (ischemic heart disease to include CAD) prior to March 24, 2002.  The Veteran contends that the medical evidence of record does show that ischemic heart disease was present earlier than March 24, 2002.  In an August 2011 statement, the Veteran referenced problems with his heart "since 1984."  In a December 2012 statement, the Veteran stated that "there is evidence in the early VA records from 1989 and onward that proves the heart disease was present then and not first appearing in 2002."         

After a review of the record, the Board concludes that the evidence of record indicates that ischemic heart disease (to include CAD) arose March 24, 2002, the currently assigned effective date.  The most probative and competent evidence of record does not provide an earlier diagnosis for ischemic heart disease.  

With respect to the Veteran's contentions that he had heart disease in the 1980s, an August 1988 VA treatment note included complaints of chest pain and noted a diagnosis of myositis left chest.  VA treatment records indicated that the Veteran was admitted to the Muskogee VAMC on May 26, 1989 and was discharged June 2, 1989.  See VA Form 10-1000 (Discharge Summary (Inpatient Care)).  The Veteran was transferred to the Little Rock VAMC, where he was admitted from June 2, 1989 to June 6, 1989.  See VA Form 10-9034a (Medical Record Report) typed June 9, 1989.  Various VA treatment records are of record from the time period of the Veteran's hospitalizations, to include some that referenced myocardial infarction or angina.  For example, a May 31, 1989 note included a diagnosis of acute myocardial infarction and the discharge summary (VA Form 10-1000) from the Veteran's time at Muskogee VAMC noted a diagnosis of chest pain with unstable angina.  An echocardiogram was performed May 29, 1989 and the accompanying report noted an impression of normal echogram.  On the VA Form 10-1000 covering the Veteran's hospitalization from May 26, 1989 to June 2, 1989 at the Muskogee VAMC, under the hospital course section, it was noted that the Veteran was being transferred to the Little Rock VAMC for a cardiac catheterization.  On June 5, 1989, a cardiac catheterization was performed, which noted "[a]ll coronary arteries were normal" and an impression of "mild anterior wall hypokinesis with an increased left ventricular and diastolic pressure and normal coronary arteries."  The VA Form 10-9034a typed June 9, 1989, which reviewed the Veteran's June 2, 1989 to June 6, 1989 course of hospitalization, noted that the Veteran "had some chest pain prior to this admission since February of 1989, but believed it to be musculoskeletal at the time" and that he "was previously healthy with no previous known coronary artery disease."  Under the hospital course section, it was noted after referencing the June 5, 1989 cardiac catheterization, that "[c]ardiology thought this presentation was most consistent with viral myocarditis."  A diagnosis was noted of probable viral myocarditis.  

VA treatment records indicated that the Veteran was again admitted to the Muskogee VAMC June 28, 1989 and was discharged June 29, 1989.  See VA Form 10-1000.  At least one record referenced a history of myocardial infarction.  The VA Form 10-1000, however, which covered the Veteran's period of hospitalization, noted a diagnosis of chest pain, acute myocardial infarction ruled out.  Under the history section, the form noted that the Veteran was recently discharged from the Little Rock VAMC and that "after cardiac cath which with workup was felt to be most consistent with viral myocarditis."  An echocardiogram was performed on June 28, 1989, and the report noted an impression of essentially normal with borderline left ventricular wall thickness noted.    

The Board finds the June 5, 1989 cardiac catheterization results, the VA Form 10-9034a typed June 9, 1989, which reviewed the Veteran's June 2, 1989 to June 6, 1989 hospitalization, and the VA Form 10-1000 covering the June 28, 1989 to June 29, 1989 hospitalization to be the most probative evidence of record relating to the Veteran's May and June 1989 hospitalizations.  With respect to the May 26, 1989 to June 6, 1989 hospitalization, while the Veteran complained of chest pain and other diagnoses were provided during the course of hospitalization, upon further testing (specifically the cardiac catheterization), the medical evidence indicated that the final diagnosis was viral myocarditis and not any diagnosis falling within the definition of ischemic heart disease.  Similarly, with respect to the June 28, 1989 to June 29, 1989 hospitalization, while at least one record referenced a history of myocardial infarction, the final diagnosis was one of chest pain, with myocardial infarction ruled out.  Records also stated that the Veteran had no prior history of coronary artery disease.  As such, the Board concludes that the evidence of record from May and June 1989 does not show that the Veteran suffered from ischemic heart disease prior to or at that time.  

Subsequent VA treatment records between June 1989 and March 24, 2002 contained numerous records relating to the Veteran's chest, but upon review, the Board concludes that the most probative evidence does not indicate a diagnosis of ischemic heart disease.  

Throughout this time, some medical records referenced heart disease, heart spasms, angina or prior myocardial infarction.  For example, an April 19, 1990 VA treatment note included an assessment of atypical chest pain, viral myocarditis, and questionable spasm.  A VA treatment record possibly from December 5, 1990 (the date is unclear) referenced a history of myocardial infarction.  A November 26, 1991 VA treatment note referenced a history of heart disease, myocardial infarction was ruled out.  A May 4, 1998 VA treatment note included a positive finding for angina and a May 5, 1998 VA treatment note noted a history of angina.  

The Board, however, finds the objective medical tests and medical records referencing such tests to be the most probative evidence of record.  For example, an echocardiogram was performed March 3, 1993 and the accompanying report noted an impression of asymmetric septal hypertrophy with a clinical diagnosis noted of questionable left ventricle hypertrophy and questionable history of viral myocarditis.  A March 29, 1993 VA treatment note stated symptoms were of musculoskeletal origin, not cardiac.  This note also stated "echo reviewed" and "prior cath study reviewed - nothing to document poss. of viral myocarditis - a shaky [diagnosis] - he doesn't have cardiomyopathy in that sense.  He has suggestion of [asymmetric septal hypertrophy] [without] obstruction."  A July 1993 VA examination report (for hypertension) noted a complaint of chest pain, but stated that the Veteran "has been worked up here and was told it was not cardiac."  An echocardiogram was performed in August 1993 and the accompanying report (dated August 6, 1993) noted "some degree of asymmetric septal hypertrophy without other evidence of hypertrophic cardiomyopathy."  An echocardiogram was performed July 5, 1996 and the accompanying report noted an impression of asymmetrical septal hypertrophy, unchanged from August 6, 1993.  A July 5, 1996 VA treatment record noted complaints of chest pain.  An assessment was noted of chronic chest pain unrelated to cardiac disease, with a notation of an absence of CAD and minor asymmetric septal hypertrophy noted.  An April 24, 1997 VA treatment note included complaints of chest pain, but noted an assessment of chest pain, doubt cardiac.  A May 5, 1997 echo report included an assessment of "normal left ventricular size and systolic function, mild concentric left ventricular hypertrophy" and a summary of "normal."  February 14, 2002 VA treatment notes indicated complaints of chest pain.  An EKG was conducted that was noted as "not normal" and that had "t wave inversion" compared to a 1997 EKG.  A stress test was conducted on February 15, 2002, with the results noted to be non-diagnostic for coronary artery disease.  Upon review, the Board finds the objective medical tests and medical records referencing such tests to be the most probative evidence of record as to whether the Veteran had ischemic heart disease prior to March 24, 2002 and that such records do not indicate that ischemic heart disease arose prior to this date.  

A March 24, 2002 VA treatment note included a complaint of chest pain.  An assessment was noted of chest pain; however, it was also noted "EKG - - new inferior ischemia."  Another March 24, 2002 VA treatment note stated that the Veteran was having chest pain, that an EKG was ordered, which was compared with earlier EKGs by Dr. C., "who felt the [Veteran] had some further ischemic changes."  

Records subsequent to March 24, 2002 also referenced earlier diagnoses of CAD or myocardial infarction.  For example, a July 2002 VA treatment record noted status post myocardial infarction in 1990 and a November 2002 VA treatment record stated the Veteran stated "he had a heart attack in 1986 after replacing a sewer line in his house and the old pipe of sewage infected him and he developed myocarditis."  An August 2010 VA examination report noted that the Veteran reported a diagnosis of CAD and that the condition had existed since 1984.  Two heart attacks in the 1980s (the first in 1984) were also referenced.  An angioplasty was noted in 1984 in Arkansas.  

As noted, the RO determined in the August 2011 rating decision on appeal that March 24, 2002 was "the first finding of ischemic heart disease confirmed by objective testing."  Upon review, the Board agrees with the RO's determination.  While prior to March 24, 2002, some medical records contained references to heart disease, heart spasms, angina or myocardial infarction, no objective medical testing provided such diagnoses.  Rather, the objective medical tests and medical records referencing such tests do not indicate that ischemic heart disease arose prior to this date.  Additionally, while some records subsequent to March 24, 2002 referenced earlier diagnoses of CAD or myocardial infarction, the Board finds the contemporaneous medical records which did not contain such findings, as discussed above, to be more probative as to the Veteran's earlier medical history and the issue of whether ischemic heart disease arose prior to March 24, 2002.    

The Board has considered the Veteran's lay statements and his contention that he had ischemic heart disease prior to March 24, 2002.  The Board, however, again finds that the most probative evidence of record, the objective medical tests and medical records referencing such tests, do not show that the Veteran's ischemic heart disease arose prior to March 24, 2002.  The Veteran is competent to attest to his symptoms; however, he is not competent to diagnose heart disease, as such requires medical expertise in the cardiovascular field.

In sum, the Board concludes that the evidence of record showed that the Veteran's "covered herbicide disease" arose March 24, 2002.  Applying the provisions of 38 C.F.R. § 3.816(c) (2014) to this case, the effective date of the award will be the later of the date a claim for a "covered herbicide disease" was received by VA (here, May 28, 1993) or the date the disability arose (here, March 24, 2002).  As March 24, 2002 is the later date, the Board finds that this is the correct effective date, which is the currently assigned effective date.  As the criteria for an effective date prior to March 24, 2002 for the award of entitlement to service connection for CAD have not been met, the claim therefore must be denied.  38 U.S.C.A. § 5110 (West 2014); 38 C.F.R. §§ 3.400, 3.816 (2014).  


ORDER

Entitlement to an effective date prior to March 24, 2002 for the award of entitlement to service connection for CAD is denied.  



____________________________________________
Bethany L. Buck
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


